           Case 1:19-cr-00741-WHP Document 54 Filed 09/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - X
                                                                 :
UNITED STATES OF AMERICA                                         :
                                                                 :   DECLARATION IN SUPPORT OF
                     -v.-                                        :   FINAL ORDER OF FORFEITURE
                                                                 :
                                                                 :   S1 19 Cr. 741 (WHP)
                                                                 :
BRYAN COHEN,                                                     :
                                                                 :
                             Defendant.                          :
                                                                 :
                                                                 :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - X
                 Daniel Tracer, pursuant to Title 28, United State Code, Section 1746, declares

under penalty of perjury as follows:

                 1.       I am an Assistant United States Attorney in the Office of Audrey Strauss,

Acting United States Attorney for the Southern District of New York, and attorney for the

Government herein. I am responsible for the above-captioned matter, and as such, I am familiar

with the facts and circumstances of this proceeding. This declaration is submitted in support of the

Government’s submission for the entry of a Final Order of Forfeiture in the above-captioned case.

                 2.       On or about December 11, 2019, BRYAN COHEN (the “Defendant) was

charged in a five-count Superseding Indictment, S1 19 Cr. 741 (WHP) (the “Indictment”), with,

inter alia, conspiracy to commit securities fraud, in violation of Title 18, United States Code,

Section 371 (Count One).

                 3.       The Indictment included a forfeiture allegation as to Count One of the

Indictment seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461, of any and all property, real and
         Case 1:19-cr-00741-WHP Document 54 Filed 09/29/20 Page 2 of 3



personal that constitutes or is derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment.

               4.      On or about October 18, 2019, the Government seized $24,650 in United

States currency from the Defendant’s residence (the “Seized Currency”).

               5.      On or about January 7, 2020, the Defendant pled guilty to Count One of the

Indictment, pursuant to a plea agreement with the Government, wherein the Defendant admitted

the forfeiture allegation with respect to Count One of the Indictment, and agreed to forfeit to the

United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c) a sum of money equal to $260,000 in United States currency,

representing proceeds traceable to the commission of the offense charged in Count One of the

Indictment.

               6.      On or about January 28, 2020, this court entered a Consent Preliminary

Order of Forfeiture/Money Judgment (D.E. 34) imposing a money judgment in the amount of

$260,000 in United States currency against the Defendant (the “Money Judgment”).

               7.      On or about April 24, 2020, this Court entered a Consent Preliminary Order

of Forfeiture as to Substitute Assets (D.E. 38) with respect to the Defendant, forfeiting to the

United States all right, title, and interest of the Defendant in $10,000 of the Seized Currency (the

“Substitute Asset”), representing the remaining balance of the Money Judgment against the

Defendant.

               8.      The Notice of Forfeiture and the intent of the Government to dispose of the

Substitute Asset was posted on an official government internet site (www.forfeiture.gov)

beginning on July 18, 2020, for thirty (30) consecutive days, through August 16, 2020, pursuant

to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
          Case 1:19-cr-00741-WHP Document 54 Filed 09/29/20 Page 3 of 3



Forfeiture Actions, and proof of such publication was filed with the Clerk of the Court on

September 29, 2020 (D.E. 52).

               9.      Since final publication of the Notice of Forfeiture, thirty (30) days have

expired and no petitions or claims to contest the forfeiture of the Specific Property have been filed.

               10.     The Defendant is the only person and/or entity known by the Government

to have a potential interest in the Specific Property.

               11.     Accordingly, the Government respectfully requests that the Court enter the

Final Order of Forfeiture.

               12.     No previous application for the relief requested herein has been sought.

Dated: New York, New York
       September 29, 2020

                                                            AUDREY STRAUSS
                                                            Acting United States Attorney for the
                                                            Southern District of New York



                                                         By: ____________/s/_______________
                                                            Daniel Tracer
                                                            Assistant United States Attorney
                                                            One St. Andrew’s Plaza
                                                            New York, NY 10007
                                                            Tel. No.: (212) 637-2329
